Per Curiam.

It was not necessary for the plaintiffs, in their declaration, to allege that they were entitled to double damages. The provision in the statute giving the plaintiffs, under such circumstances, double damages, is an authority and direc*579tion to the court, as to the mode of entering up judgment, after the damages, that is, after the actual, single damages have been found and assessed by the jury.1

Judgment for plaintiffs for double damages.


 See Worster v. Proprietors of Canal Bridge, 16 Pick. 541; Rev. St e.25, § 22.